IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JONATHAN NOAH DILLARD,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4633

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 22, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Michael W. Youkon, Port Orange, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.